Title: Madame de Corny to Thomas Jefferson, 29 April 1809
From: Corny, Marguérite Victoire de Palerne de
To: Jefferson, Thomas


           le 29 avril 1809.
          en effet, mon cher monsieur, il y a bien longtems que je nay recu de vous aucune preuve de souvenir, je naurois pas été arrêtée par ce manque de mémoire de votre coeur, si je navois craint de me rendre importune des affaires publiques, de grands interêt nuisent nécessairement aux affections particulieres, sur tout quand une grande distance ajoute encore par la difficulté des communications, pr moi qui nay dautres occupations que de Songer a ceux que jay aimes, de regretter ceux que jay perdu chaque jour je repasse dans mon esprit le passé si doux, et ce passé a dèja 20 ans, le present est denué d’interêt pr moi c’est une vrai grisaîlle point de Couleur—eh! quel avenir bon dieu! jay fatigué Mr Short de questions sur votre Compte, jay Souffert de ce qu’il ne maportoit aucune lettre, il se prête avec Complaisance a Satisfaire ma Curieuce amitié pr vous, la nouvelle qui le fixe dans ce pays cy luy est fort agréable je le vois souvent,—je luy crois des remords, davoir été 3 ou quatre ans peut être plus Sans vouloir approcher de mes chagrins, C’est ou de legoisme ou de la bonté jaime mieux croire au dernier motif
          jecris le lendemain du jour que jay recu votre lettre je nay point encore  recu la visitte de Mr Cols je verrai avec interêt votre éleve et la personne qui vien de vous je vous felicitte dêtre rendu a vos gouts, de ne plus vous separer de votre famille, et de pouvoir fixer votre sejour a montechillo C’est une idée importune pr moi de songer que jamais jamais je ne verrai Ce beau lieu, jay toujours conservé ma passion pr les arbres mais elle est malheureuse, je nay ni jardin ni même un balcon, les fleurs que je place dans mon interieur Sont autant de victimes que je vois perir faute d’air. jay toujours dit que je voulois un petit arbuste sur ma tombe mais ni parent ni amy pour me rendre le dernier soin et ma tombe Sera Seul Comme ma vieMde church est a Angelica et le depart du Mentor ne ma rien apporter delle, mais un mot dattention de sa fille pour mexpliquer cette infortune—eh mon dieu je me mêle beaucoup trop de politique elle est triste à suivre celle daujourdhuy, la guerre me fatigue de corp et desprit enfin croyez voir en moi Mde Western de tome jhones—et que cela ne vous paroisse pas trop ridicule, désinteressée de toute chose je maccroche a tout—je ne suis pas femme a negliger une occasion de maffliger. pauvre humanite que na telle pas a souffrir—votre bonne amitie me vous fait desirer pr moi une longue vie, je ne men soucie gueres—une forte sante et la mienne est tres foible quoique la maniere dont jexiste soit un modele de regime continu; je me couche a 9 heures depuis 15 ans, il y en a juste 20 que je nay été a aucun spectacle, encore 15 annèe que je nay diner en ville, tout cela n’est point par amour pr ma sante mais bien par eloignement du monde que jay vraiment quitte quant a larticle bonheur qui vous forme le 3eme article de vos souhaits vous voyez quil ny a pas lieu
          ecrivez moi mon cher Monsieur vous me ferez le plus grand plaisir et recevez lassurance dun attachement bien veritable
          
             de
              Corny
         
          Editors’ Translation
          
            
              29 April 1809.
            Indeed, my dear sir, for a very long time I have not received from you any proof of remembrance, I would not have been held back by your heart’s forgetfulness, if I had not feared making myself importunate in public affairs, great concerns necessarily harm personal affections, above all when great distances add even more to the difficulty of communication, for me, who has no other pastimes than to dream of those whom I have loved, to regret those whom I have lost, each day I replay in my mind a past that is so very sweet, and this past is already 20 years old, the present is barren of interest for me, it is a true grisaille without color—Oh! good god what a future! I fatigued Mr. Short with questions on your account, I suffered because he brought me no letter, he obligingly gives himself over to satisfying my curious friendship for you, the news that keeps him in this very country is very agreeable to him I see him frequently—I believe him to have regrets for having spent 3 or four years perhaps more not wanting to draw near to my sorrows, it is either egoism or kindness I prefer to believe the latter motive
            I am writing the day after I received your letter I have indeed not yet received a visit from Mr. Coles I am eager to see your student and the person who comes from you I congratulate you on having yielded to your preferences, on no longer separating yourself from your family, and on being able to settle yourself at Monticello it vexes me to imagine that never never will I see that beautiful place, I have yet preserved my passion for trees but it is an unhappy one, I have neither a garden nor even a balcony, the flowers that I place inside are just so many victims that I see perish from want of air. I have always said that I wanted a little bush on my tomb but I have neither relative nor friend to give me this last kindness and my tomb will be as lonely as my lifeMadame Church that is Angelica and the departure of the Mentor did not bring me anything from her but a note from her daughter to explain this misfortune to me—oh good god I meddle too much in politics it is sad to follow those of today, the war tires me both in body and in spirit, in a word believe that you see in me Madame Western of Tom Jones—and if that does not seem too ridiculous to you, disinterested in all things, I cling to everything—I am not the kind of woman to pass by an opportunity to be distressed. poor humanity what does it not have to suffer—your good friendship makes you wish me a long life, I hardly worry about this—good health and mine is very weak although the manner in which I exist is a model of continuous regimen; I have gone to bed at 9 o’clock for 15 years, it has been just 20 since I was at a play, and again 15 years since I dined in town, all this is not out of love for my health but indeed due to my retirement from the world that I have truly left as to the article regarding happiness that forms the 3rd article of your wishes you see there is no place for it
            write to me my dear Sir you will give me the greatest pleasure and accept this assurance of true and real attachment
            
              de Corny
          
        